                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                               NO. 5:20-CR-00136-D

UNITED STATES OF AMERICA

              v.                              PRELIMINARY ORDER
                                              OF FORFEITURE
BRIAN CANNADY,
 a/k/a "Bmac"



      WHEREAS, the above-named defendant has pleaded guilty pursuant to a

written plea agreement to Counts Four and Five of the Indictment, charging the

defendant with offenses in violation of 18 U.S.C. § 924(c)(l)(A) and 21 U.S.C. §

841(a)(l);

      AND WHEREAS, the government has filed a motion for entry of a Preliminary

Order of Forfeiture, showing unto the Court: that the defendant personally obtained

at least $1,000.00 in proceeds from the offense, and that he made the proceeds

unavailable as a result of his acts or omissions and one or more of the conditions to

forfeit substitute assets exists, as set forth in 21 U.S.C. § 853(p); and that the

defendant individually, or in combination with one or more co-defendants, has or had

an ownership, beneficial, possessory, or other legal interest in and/or exercised

dominion and control over each item of property that is subject to forfeiture herein;

      NOW, THEREFORE, based upon the defendant's guilty plea, the stipulations

contained in the Memorandum of Plea Agreement, the points and authorities in the


                                          1


        Case 5:20-cr-00136-D Document 43 Filed 03/22/21 Page 1 of 3
government's motion, and all of the evidence of record in this case, the Court FINDS

as fact and CONCLUDES as a matter oflaw that there is a nexus between each item

of property listed below and the offense(s) to which the defendant has pleaded guilty,

and that the defendant (or any combination of defendants in this case) has or had an

interest in the property to be forfeited,

      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

       1.    The following property is forfeited to the United States pursuant to Fed.

R. Crim. P. 32.2(b)(2) and 21 U.S.C. § 853(a):

             Forfeiture Money Judgment:

             a) A sum of money in the amount of $1,000.00, representing the gross
                proceeds personally obtained by the defendant as a result of the
                controlled substances offense(s) for which he has been convicted; and
                an amount for which the defendant shall be solely liable and in
                satisfaction of which the United States may forfeit substitute assets
                pursuant to 21 U.S.C. § 853(p).


       2.    Pursuant to Fed. R. Crim. P. 32.2(b)(3) and 32.2(c)(l)(B), the United

States is authorized to conduct any discovery pursuant to the applicable Federal

Rules of Civil Procedure needed to identify, locate, or dispose of the above-referenced

property, or other substitute assets, including depositions, interrogatories, requests

for production of documents and for admission, and the issuance of subpoenas.

       3.    To the extent this Order constitutes a personal forfeiture money

judgment against the defendant, the United States is not required to send or publish

notice of the same, as there is no specific property to be forfeited. However, this Order

may be recorded in the records of the Clerk of Court in any county in which the


                                            2



        Case 5:20-cr-00136-D Document 43 Filed 03/22/21 Page 2 of 3
defendant resides or has either real or personal property as a lien thereon. Pursuant

to Rule 32.2(e) of the Federal Rules of Criminal Procedure, the United States may

move to amend this Order at any time to forfeit other property in which the defendant

has an interest, whether directly forfeitable or substitute assets, to satisfy this

forfeiture money judgment in whole or in part; provided that the net proceeds of any

forfeited assets shall be credited toward satisfaction of the judgment upon

liquidation.

      4.       Upon sentencing and issuance of the Judgment and Commitment Order,

the Clerk of Court is DIRECTED to incorporate a reference to this Order of Forfeiture

in the applicable section 'of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall

become final as to the defendant at sentencing.

      5.       The Court shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

      SO ORDERED, this the P..2... day of      &o:h ,202/.

                                                J  ES C. DEVER III
                                                UNITED STATES DISTRICT JUDGE




                                           3



        Case 5:20-cr-00136-D Document 43 Filed 03/22/21 Page 3 of 3
